Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopened Prosecution
In view of the Appeal Brief filed on 08 July 2021, PROSECUTION IS HEREBY REOPENED. A New Ground of Rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
 (2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
 /DAVID J BLANCHARD/ Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                       


Claim Status
Applicant’s claim amendments, filed 16 November 2020, and arguments, filed 08 July 2021, are acknowledged. 
Claims 1-8 & 21-39 are pending.
Claims 9-20 are cancelled.
Claims 1 & 21-39 are amended.
Claims 33 & 37-39 withdrawn. 
Claims 1-8, 21-32 & 34-36 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
This action contains new grounds of rejection not necessitated by amendment, accordingly this action is NON-FINAL. 

Maintained Objections/Rejections
Specification
The amendment filed 17 January 2020 stands objected to under 35 U.S.C. 132(a) because it still introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the originally filed specification used the term, “viscoelasticity,” which is the property of materials that exhibit both viscous and elastic characteristics.  The amended specification still uses the added term “elasticity.” The originally  formulation tightens and firms skin in the neck area, where there has been loss of viscoelasticity resulting in sagging and wrinkling” (emphasis added; [0005]). The originally filed specification, claims and abstract had no contemplation of the formulation being used where there is loss of elasticity alone. While various reagents which may (or may not) be included in the formulation are taught to improve elasticity, there is no contemplation of the formulation being used where there has been a loss of elasticity alone. In the originally filed specification, the formulation is taught to be used where there is a loss of viscoelasticity (i.e. there is a loss of viscosity and elasticity of the skin together). The specification amendment made by Applicant on 17 January 2020 still introduces NEW MATTER and the objection to specification is maintained. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant makes no specific arguments pertaining to the specification amendments introducing NEW MATTER (brief, pg. 1-42).

Claim Objections
Claims 1, 30, 33 & 37-39 stand objected to because of the following informalities: claim 1 has an extra space between “active ingredients” and “is”. Claim 30 has an extra space between “cosmetic formulation” and “is”. Claims 33 & 37-39 have incorrect claim status identifiers. The status identifiers should be (“withdrawn – currently amended”). For further guidance see 37 CFR § 1.121.


Response to Arguments
Applicant makes no specific arguments pertaining to the outstanding claim objections (brief, pg. 1-42).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 21-32 & 34-36 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
Claim 1 still recites a blend of active ingredients comprising an ingredient to improve skin capillary circulation for removal of fat accumulations. This encompasses a multitude of ingredients and is broader than the disclosure. Paragraphs [0037] and [0038] are only drawn to formulations containing reagents from the genera of steroid saponins and flavonoid glycosides to not provide sufficient support for the claim amendments and changes the scope of the disclosure; thereby, constituting new matter. To obviate the rejection, Applicant may wish to consider amending claim 1 to recite the genera and species present in paragraphs [0037] and [0038].

Claim 1 also recites the blend of active ingredients is selected for restoring age-related loss of neck dermal and subdermal integrity.  The specification does not link the blend of the 5 reagents to any specific function or outcome, rather the formulation as a whole is linked to jawline and neck dermal, epidermal and subdermal integrity. The purpose/effect of a formulation is different from the purpose/effect of a blend of five reagents.  Further, the specification does not link any reagent, let alone a blend of reagents, to the property/feature of “restoring age-related loss of neck, dermal and subdermal integrity reducing stretching and sagging of skin in jawline skin and neck areas where age-related loss of elasticity has occurred.” Thereby the specification does not provide sufficient support for the claim amendments and changes the scope of the disclosure; thereby, constituting new matter.
 	Claims 2-8, 21-32 & 34-36 are rejected under 35 U.S.C. 112(a) because they ultimately depend from rejected claim 1.

Response to Arguments
Applicant argues the claim language does not have to be literally described in the specification (Brief, pg. 7). Applicant argues the claims have written description because the specification has language for a formulation for jawline and neck dermal, epidermal and subdermal integrity that includes a blend of ingredients, e.g., oligosaccharides, MCTs, peptides, 
This is not persuasive. First, paragraph [0024] is drawn to oligosaccharides that are film formers, glucan biopolymer, and porphyridium polysaccharide. No description of restoration/repairing of age-related loss of neck, dermal and subdermal integrity by reducing stretching and sagging of skin in jawline skin and neck areas where age-related loss of elasticity has occurred is present.  The term, “repair” is only present twice in the entire specification. Each time, it is presented as the purpose for the formulation (i.e. the formulation repairs age related skin effects). No specific active ingredients, or blends of active ingredients, are taught with the property of restoring/repairing age-related loss of neck dermal and subdermal integrity by reducing stretching and sagging skin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 21, 23-25 & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Illumi-Bright Skin Brightening Formula [as evidenced by Niacinamide (2015; previously cited) and Hexapeptide-2 (Published: 2021)] and Shibuya (US 2015/0342854).
Claim Interpretation: The recitation of “wherein the blend of active ingredients is selected for restoring age-related loss of neck dermal and subdermal integrity by reducing 
With regard to claims 1-3, 5-8, 21, 23-25 & 27-29, Illumi-Bright Skin Brightening Formula teaches a cream (i.e. a liquid emulsion) administered from a pump dispenser (pg. 3). Illumi-Bright Skin Brightening Formula is taught to be a skin radiance booster which is a free of alpha-hydroxy acids that evens skin tone, optimizes skin color and provides a youthful complexion (i.e. the composition is anti-aging since it provides a youthful complexion; pg. 3, 5 & 8).  Illumi-Bright Skin Brightening Formula comprises diglucosyl gallic acid (i.e. Brightenyl), hexapeptide-2 (i.e. a peptide which has collagen renewal as evidenced by Hexapeptide-2 pg. 1; growth factor), capric/caprylic triglyceride (i.e. medium chain triglycerides with fatty acid chain lengths of 8 carbon atoms and 10 carbon atoms), niacinamide (a form of vitamin B3), yeast amino acids (i.e. growth factors), tricalcium phosphate (i.e. a bone growth promoting substance/growth factor), butylene glycol (i.e. a humectant), niacinamide (stimulates microcirculation in the dermis, increases protein synthesis, strengthens skin, and reduces wrinkling-See Niacinamide), and Palmaria Palmata Extract (pg. 5 & 8). The Illumi-Bright Skin Brightening Formula contains one or more of vitamins (i.e. niacinamide/ vitamin B3) and growth factors (yeast amino acids, hexapeptide-2 and tricalcium phosphate).  Illumi-Bright Skin Brightening Formula teaches the formulation comprises Emblica fruit extract and Licorice Extract antioxidants (pg. 8). Illumi-Bright Skin Brightening Formula teaches the formulation 
However, Illumi-Bright Skin Brightening Formula does not teach the amount of capric/caprylic triglyceride, inclusion of a protein, inclusion of oligosaccharides or their amount, inclusion of polyphenols or their amount, or inclusion of a silanol or its amount.
In the same field of invention of external dermal compositions for anti-aging, Shibuya teaches external dermal compositions for anti-ageing which prevents or improves apparent skin problems such as wrinkles; fine wrinkles; blemishes, including those originating from “non-smooth egestion of melanin excreted from melanocytes to epidermal cells may be causative for pigmentation (blemishes)”, and sagging caused by increasing age or aging (abstract; [0007]). Shibuya explicitly teaches anti-aging effects to include anti-blemishes and anti-sagging in the skin [0121]. Shibuya teaches maintaining or improving the production of hyaluronic acid in skin results in preventing or improving wrinkles, fine wrinkles, blemishes, sagging in the skin [0018]. Shibuya also teaches hyaluronic acid as a compound having a skin-turnover-improving action [0061].  Shibuya teaches the external dermal composition of their invention may be a cosmetic lotion comprising humectants including butylene glycol, eggshell membrane protein, condensed solution of dimethylsilanol and hyaluronic acid, dextrin (i.e. oligosaccharide) and cyclodextrin (i.e. oligosaccharide) to supplement moisture to the stratum corneum ([0068] & [0069]). Shibuya teaches the humectants can be respectively incorporated into the cosmetic lotion of the present invention in an amount of at least 0.0001% by mass, and more preferably, 0.1 to 10% by mass [0070]. Shibuya teaches inclusion of emollients, including caprylic/capric triglyceride, as oily ingredients, to function as a softener [0076]. Shibuya in the Example Test Cream teaches inclusion of tri(capryl/capric acid)glyceryl (i.e. caprylic/capric triglyceride) in an amount of 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
G) may be employed in which it would have been obvious to a person of ordinary skill of the art at the time of filing to have modified the Illumi-Bright Skin Brightening Formula by adjusting the amount of capric/caprylic triglyceride present in the formulation to 0.0001% to 10% by weight of the composition; adding eggshell membrane protein, acetyl tetrapeptide-2 and acetyl dipeptide-1 cetyl ester; and adding 0.0001% to 10% by weight of the composition dextrin and cyclodextrin (oligosaccharides),  0.0001% to 10% by weight of the composition of a condensed solution of dimethylsilanol and hyaluronic acid, and 0.0001% to 10% by weight of the composition  rutin and quercetin (polyphenols) as suggested by Shibuya’s teachings because Illumi-Bright Skin Brightening Formula and Shibuya are directed to external dermal topical formulations which are anti-aging (i.e. promoting a youthful complexion) and address uneven skin tone, spots and blemishes associated with aging. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to reduce blemishes and uneven skin tone associated with aging skin through inclusion of skin ingredients commonly incorporated into external dermal compositions for treating aging skin in suitable amounts such as eggshell membrane protein; acetyl tetrapeptide-2; acetyl dipeptide-1 cetyl ester; antioxidants, including rutin and quercetin; humectants, including  dextrin and cyclodextrin (oligosaccharides) and a condensed solution of dimethylsilanol and hyaluronic acid; and emollients including capric/caprylic triglyceride.
With regard to the recited amounts of oligosaccharides/dextrin/cyclodextrin, medium chain triglycerides/capric/caprylic triglyceride, polyphenols/quercetin/rutin, and silanol, the composition suggested by the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya contain these reagents in amounts which overlap or fall within the claimed range. . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the recitation that the formulation is “for restoring age-related loss of neck dermal and subdermal integrity by reducing stretching and sagging…”, the composition suggested by the combined teachings of  Illumi-Bright Skin Brightening Formula and Shibuya necessarily is “for restoring age-related loss of neck dermal and subdermal integrity by reducing stretching and sagging…,” because it comprises the recited reagents, in the recited amounts and these recited functions are inherent to the chemicals contained in the composition. “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). This assertion is supported by Illumi-Bright Skin Brightening Formula’s teaching that the formulation provides a “flawlessly youthful complexion,” uses “optical blurring technologies”, (i.e. conceals wrinkles and improves skin capillary circulation for removal of fat accumulations”, increases protein synthesis and strengthens skin and reduces wrinkling). This assertion is further supported by Shibuya’s teaching that their formulation results in preventing or improving wrinkles, fine wrinkles, blemishes and sagging in the skin that are inducible with ageing [0017].

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Illumi-Bright Skin Brightening Formula [as evidenced by Niacinamide (2015; previously cited) and Cosmetics & Toiletries (Published: 2021)] and Shibuya, as applied to claims 1-3, 5-8, 21, 23-25 & 27-29  above, and further in view of Treatment (Published: 07/06/2017, previously cited; as evidenced by Cosmobeauty (2003); previously).
Claim Interpretation: As above. 
*Note: Paragraph [00038] of the disclosure states Solidago Virgaurea (Goldenrod) Extract, Citrus Medica Limonum (Lemon) Peel Extract (rutin, naringin, hesperidin) contain flavonoid glycosides.
**All page number refer to the English language translation.

With regard to claims 34-36, the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya suggest a cream (i.e. a liquid emulsion) administered from a pump dispenser. The composition suggested by the prior art teachings comprises diglucosyl gallic acid (i.e. Brightenyl), hexapeptide-2 (i.e. peptides and collagen growth factor), eggshell membrane protein, acetyl tetrapeptide-2 and acetyl dipeptide-1 cetyl ester (peptides), dextrin and cyclodextrin (oligosaccharides),  dimethylsilanol and hyaluronic acid, rutin and quercetin (polyphenols), capric/caprylic triglyceride (i.e. medium chain triglycerides with fatty acid chain lengths of 8 carbon atoms and 10 carbon atoms), yeast amino acids (i.e. growth factors), tricalcium phosphate (i.e. a bone growth promoting substance/growth factor), niacinamide (a form of vitamin B3 that stimulates microcirculation in the dermis, increases protein synthesis, strengthens skin, and reduces wrinkling-See Niacinamide), and Palmaria Palmata Extract.
Neither, Illumi-Bright Skin Brightening Formula nor Shibuya teach inclusion of  comprise Ruscus aculeatus Root Extract, flavonoid glycosides, Solidago vigaurea Extract, and Citrus medica limon Peel Extract. 
Treatment teaches a treatment for dry and sensitive skin with wrinkles that comprises the phytocomplexes of BSASM and Legactif which provide a unique, synergistic effect that removes irritation. They reduce itching, erythema and redness, and strengthen and seal blood vessels (pg. 20). They are used in treatments for skin with wrinkles and anti-wrinkle prophylaxis (pg. 20). As evidenced by Cosmobeauty, Legactif comprises golden rod which is disclosed by Cosmobeauty to comprise rutin/rutina, lemon which comprises naringin and hesperidin, and Gilbarbeira (i.e. Butchers Broom) which comprises ruscogenin (pg. 2).
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill of the art at the time of filing to have modified the formulation suggested by the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya by adding the wrinkle treatment taught by Treatments which comprises Butchers Broom/ruscogenin, Golden rod/rutin/rutina, and lemon/naringin and hesperidin because Illumi-Bright Skin Brightening Formula, Shibuya and Treatments are directed to reducing skin redness/blemishes and promoting a youthful complexion. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to meet the objective of Illumi-Bright Skin Brightening Formula’s and Shibuya of addressing the causes of skin redness/spots/blemishes through inclusion of Butchers Broom/ruscogenin, Golden rod/rutin/rutina, and lemon/naringin and hesperidin extracts. Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Illumi-Bright Skin Brightening Formula [as evidenced by Niacinamide (2015; previously cited) and Cosmetics & Toiletries (Published: 2021)] and Shibuya, as applied to claims 1-3, 5-8, 21, 23-25 & 27-29  above, and further in view of Mathieu (2013; Applicant supplied; previously supplied).
Claim Interpretation: As above. 
With regard to claim 22, the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya suggest a cream administered from a pump dispenser comprising diglucosyl gallic acid (i.e. Brightenyl).
Neither, Illumi-Bright Skin Brightening Formula nor Shibuya teach the amount of diglucosyl gallic acid suitable for inclusion.
Mathieu teaches diglucosyl gallic acid at a dose of 1-4% in topical formulations to reduce skin redness, and provide color correction, skin tone uniformisation, skin brightening and whitening (pg. 8).
Here, at least rationale (G) may be employed in which it would have been obvious to a person of ordinary skill of the art at the time of filing to have adjusted the amount of diglucosyl
gallic acid present in the composition suggested by the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya to be 1-4% of the formulation as suggested by the teachings of Mathieu because Illumi-Bright Skin Brightening Formula, Shibuya and Mathieu are directed to skin brightening formulations which evens skin tone and reduce skin blemishes/spots. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Further, the combined teaching of Illumi-Bright Skin Brightening Formula, Shibuya and Mathieu suggest a skin cream comprising 1-4% diglucosyl gallic acid which lies inside the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Illumi-Bright Skin Brightening Formula [as evidenced by Niacinamide (2015; previously cited) and Cosmetics & Toiletries (Published: 2021)] and Shibuya, as applied to claims 1-3, 5-8, 21, 23-25 & 27-29  above, and further in view of Fournial (US 2011/0002865).
Claim Interpretation: As above. 
 the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya suggest a cream comprising hexapeptide-2 (i.e. peptides and collagen growth factor), acetyl tetrapeptide-2 and acetyl dipeptide-1 cetyl ester (peptides). 
Neither, Illumi-Bright Skin Brightening Formula nor Shibuya teach the amount of peptides suitable for inclusion. 
In the same field of invention of dermatological compositions to restore and/or protect the cutaneous barrier function (abstract), Fournial teaches an embodiment further comprising at least one additional active ingredient selected from the group consisting of anti-aging agents, anti -wrinkle agents, anti-oxidizing agents, anti-inflammatory agents, depigmenting agents, agents stimulating dermal or epidermal macromolecule synthesis and/or preventing their degradation, agents stimulating fibroblast and/or keratinocytes proliferation or stimulating keratinocytes differentiation [0022]. Fournial teaches di-, tri-, tetra-, penta-, and hexapeptides and their derivatives as the additional peptides suitable for inclusion in the composition in an amount from about 1 x 10-7 % to about 20% ([0028] & [0076]).
Here, at least rationale (G) may be employed in which it would have been obvious to a person of ordinary skill of the art at the time of filing to have adjusted the amount of hexapeptide-2 , acetyl tetrapeptide-2 and acetyl dipeptide-1 cetyl ester in the composition suggested by the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya to be 1 x 10-7 % to about 20% of the formulation as suggested by the teachings of Fournial because Illumi-Bright Skin Brightening Formula, Shibuya and Fournial are directed to skin formulations which comprise  anti-aging agents, anti -wrinkle agents, anti-oxidizing agents, and depigmenting agents. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide the mixture of hexapeptide-2, acetyl tetrapeptide-2 and acetyl In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Further, the combined teaching of Illumi-Bright Skin Brightening Formula, Shibuya and Fournial suggest a skin cream comprising 1 x 10-7 % to about 20% peptides (i.e. hexapeptide-2, acetyl tetrapeptide-2 and acetyl dipeptide-1 cetyl ester) which overlap with claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Illumi-Bright Skin Brightening Formula [as evidenced by Niacinamide (2015; previously cited) and Cosmetics & Toiletries (Published: 2021)] and Shibuya, as applied to claims 1-3, 5-8, 21, 23-25 & 27-29  above, and further in view of Hood (US 2016/0206540; previously cited).
Claim Interpretation: As above. 
Bright Skin Brightening Formula and Shibuya are described supra. In brief, Illumi-Bright Skin Brightening Formula and Shibuya suggest a cream composition comprising caprylic/capric triglyceride (emollient), antioxidants (Licorice extract, rutin and quercetin) and Palmaria Palmata Extract.
Neither, Illumi-Bright Skin Brightening Formula nor Shibuya teach inclusion of a glucan biopolymer.
In the same field of invention of treating aging skin, Hood teaches a formulation for treating and preventing aging skin and wrinkles (title). Hood teaches the formulations of his invention may comprise Palmaria palmate extract and β-glucan as antioxidants to reduce free-radical damage and environmental stress on skin ([1819] & [1820]. Hood teaches the formulations of his invention may comprise Palmaria palmate extract and α-glucan as emollients to prevent skin water loss ([1823] & [1824]).
Here, at least rationale (A) may be employed in which it would have been obvious to a person of ordinary skill of the art at the time of filing to have modified the skin compositions suggested by the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya by adding α-glucan and β-glucan as suggested by Hood’s teachings because Illumi-
Bright Skin Brightening Formula, Shibuya and Hood are to skin formulations which treat and prevent aging skin and wrinkles and promote a youthful complexion. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to meet the objectives of Illumi-Bright Skin Brightening Formula and Shibuya of promoting a youthful complexion by treating and preventing aging skin and wrinkles through inclusion of α-glucan and β-glucan as additional antioxidants and emollients.

s 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Illumi-Bright Skin Brightening Formula [as evidenced by Niacinamide (2015; previously cited) and Cosmetics & Toiletries (Published: 2021)] and Shibuya, as applied to claims 1-3, 5-8, 21, 23-25 & 27-29  above, and further in view of Mathieu (2013; Applicant supplied; previously supplied) and Fournial (US 2011/0002865).
Claim Interpretation: As above. 
With regard to claims 30-32, the teachings of Bright Skin Brightening Formula and Shibuya are described supra. In brief, Illumi-Bright Skin Brightening Formula and Shibuya suggest a cream composition comprising diglucosyl gallic acid (i.e. Brightenyl), hexapeptide-2 (collagen growth factor), eggshell membrane protein, acetyl tetrapeptide-2, acetyl dipeptide-1 cetyl ester, dextrin and cyclodextrin (oligosaccharides), dimethylsilanol and hyaluronic acid, rutin and quercetin (polyphenols), capric/caprylic triglyceride (i.e. medium chain triglycerides with fatty acid chain lengths of 8 carbon atoms and 10 carbon atoms), niacinamide (a form of vitamin B3), yeast amino acids (i.e. growth factors), tricalcium phosphate (i.e. a bone growth promoting substance/growth factor), niacinamide (stimulates microcirculation in the dermis, increases protein synthesis, strengthens skin, and reduces wrinkling-See Niacinamide), and Palmaria Palmata Extract.
Neither, Illumi-Bright Skin Brightening Formula nor Shibuya teach the amount of diglucosyl gallic acid or peptides suitable for inclusion.
The teachings of Mathieu are described supra with respect to the amount of diglucosyl gallic acid suitable for inclusion in the topical formulation.
The teachings of Fournial are described supra with respect to the amount of peptides suitable for inclusion in the topical formulation.
G) may be employed in which it would have been obvious to a person of ordinary skill of the art at the time of filing to have adjusted the amount of diglucosyl
gallic acid and peptides present in the composition suggested by the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya to be 1-4% diglucosyl gallic acid as suggested Mathieu and the amount of peptides to be from about 1 x 10-7 % to about 20% as suggested by Fournial because Illumi-Bright Skin Brightening Formula, Shibuya, Mathieu, and Fournial are directed to skin formulations comprising anti-aging, anti-wrinkling, anti-oxidant and depigmenting agents to treat skin. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide diglucosyl gallic acid and peptides in the topical composition at concentrations used in the art to achieve skin brightening, evenness of tone, whitening and other cosmetic effects. It is obvious to optimize within prior art conditions or through routine experimentation since “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Further, the combined teaching of Illumi-Bright Skin Brightening Formula, Shibuya, Mathieu and Fournial suggest a skin cream comprising diglucosyl gallic acid and peptides in amounts which lie inside or overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the recitation that the formulation is “for restoring age-related loss of neck dermal and subdermal integrity by reducing stretching and sagging…”, the composition suggested by the combined teachings of  Illumi-Bright Skin Brightening Formula, Shibuya, Mathieu and Fournial necessarily is “for restoring age-related loss of neck dermal and subdermal integrity by reducing stretching and sagging…,” because it comprises the recited reagents, in the recited amounts and these recited functions are inherent to the chemicals contained in the composition. “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). This assertion is supported by Illumi-Bright Skin Brightening Formula’s teaching that the formulation provides a “flawlessly youthful complexion,” uses “optical blurring technologies”, (i.e. conceals wrinkles and improves skin capillary circulation for removal of fat accumulations”, increases protein synthesis and strengthens skin and reduces wrinkling). This assertion is further supported by Shibuya’s teaching that their formulation results in preventing or improving wrinkles, fine wrinkles, blemishes and sagging in the skin that are inducible with aging [0017].

Response to Arguments
Applicant’s arguments are considered to the extent they pertain to the new grounds of rejection. 
Illumi-Bright Skin Brightening Formula because the Palmaria Palmata Extract present in Illumi-Bright Skin Brightening Formula does not contain oligosaccharides but rather polysaccharides (Brief, pg. 9-15, 19, 31, 32, & 34).
This is not persuasive. The combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya suggest a composition comprising butylene glycol and 0.0001% to 10% by weight dextrin and cyclodextrin (oligosaccharides) as humectants. Both Illumi-Bright Skin Brightening Formula and Shibuya are directed to external dermal topical formulations which are anti-aging (i.e. promoting a youthful complexion) and address uneven skin tone, spots and blemishes associated with aging.

Applicant argues the active ingredients of their invention include oligosaccharides, medium chain triglycerides, peptides, diglucosyl gallic acid, and an ingredient to improve skin capillary circulation for removal of fat accumulations and 0.1 to 5 wt % diglucosyl gallic acid (Brief, pg. 19).  Applicant argues the prior art does not recognize claimed effect of “restoring age-related loss of neck dermal and subdermal integrity by reducing stretching and sagging of skin in the jawline skin and neck areas where age-related loss of elasticity has occurred" (Brief, pg. 15, 16, 18, 19, 21, 26-29, 31, 32 & 34). 
This is not persuasive. The combined teachings of the prior art suggest a composition comprising  1-4% diglucosyl gallic acid (i.e. Brightenyl), about 1 x 10-7 % to about 20%  peptides (i.e. hexapeptide-2 (collagen growth factor), acetyl tetrapeptide-2, acetyl dipeptide-1 cetyl ester), eggshell membrane protein, dextrin and cyclodextrin (oligosaccharides), dimethylsilanol and hyaluronic acid, rutin and quercetin (polyphenols), capric/caprylic triglyceride (i.e. medium chain triglycerides with fatty acid chain lengths of 8 carbon atoms and 10 carbon atoms), yeast Niacinamide), and Palmaria Palmata Extract. The formulation suggested by the prior art comprises niacinamide which stimulates microcirculation in the dermis (i.e. improves skin capillary circulation), increases protein synthesis and strengthens skin and reduces wrinkling (i.e. restoring age-related loss of neck dermal and subdermal integrity by reducing stretching and sagging of the skin; see evidentiary reference: Niacinamide-pg. 2). Illumi-Bright also contains capric/caprylic triglyceride (i.e. medium chain triglycerides with fatty acid chain lengths of 8 carbon atoms and 10 carbon atoms) and medium chain triglycerides (MCTs) reinforce the skin barrier function by normalizing epidermal lipids thereby causing increased skin hydration (i.e. effect dermal and subdermal integrity; instant specification-[00025]). The composition suggested by the prior art comprises hexapeptide-2, acetyl tetrapeptide-2, acetyl dipeptide-1 cetyl ester (i.e. peptides) and the instant specification discloses that peptides have functional capabilities including relaxant/neuro modulation and elastin modulation (i.e. effecting dermal and subdermal integrity; [00022]). Illumi-Bright also comprises growth factors (i.e. hexapeptide-2) which effect collagen. Thereby, the composition suggested by the combined teachings of Illumi-Bright Skin Brightening Formula, Shibuya, Mathieu and Fournial necessarily have the claimed effect of “restoring age-related loss of neck dermal and subdermal integrity by reducing stretching and sagging of skin in the jawline skin and neck areas where age-related loss of elasticity has occurred" because the formula suggested by the prior art’s teachings comprise the recited reagents in the recited amounts.  These properties are inherent to the chemicals in the formulation. “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, 

Applicant argues inherency cannot be relied upon because Illumi-Bright’s formulation is not substantially identical to the inventive composition (reply, pg. 15-18). 
This is not persuasive. Claim 1 generically recites a composition comprising a blend of oligosaccharides, medium chain triglycerides, peptides, diglucosyl gallic acid, and ingredient to improve skin capillary circulation of removal of fat accumulations. The composition suggested by the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya comprise dextrin and cyclodextrin (oligosaccharides), capric/caprylic triglyceride (i.e. medium chain triglycerides), hexapeptide-2, acetyl tetrapeptide-2, acetyl dipeptide-1 cetyl ester (i.e. peptides), diglucosyl gallic acid and niacinamide which stimulates microcirculation in the dermis. Thereby, Applicant has not differentiated their inventive formulation from that of the prior art.

Applicant argues it would not be obvious to combine the teachings Illumi-Bright Skin Brightening Formula and Mathieu because the effect would be redundant (reply, pg. 19 & 20).
This is not persuasive. The composition suggested by the combined teachings of Illumi-Bright Skin Brightening Formula and Shibuya comprises diglucosyl gallic acid. In the same field of invention, Mathieu teaches skin brightening formulations comprising 1-4% diglucosyl gallic acid. It would be obvious to adjust the amount of diglucosyl gallic acid to 1-4% of the formulation because this is the quantity present in commercially available formulations to achieve skin brightening, evenness of tone, and whitening which are the goals of Illumi-Bright Skin Brightening Formula and Shibuya.
Illumi-Bright Skin Brightening Formula and Hood to meet Illumi-Bright Skin Brightening Formula’s objective of promoting a youthful complexion by treating and preventing aging skin and wrinkles because the benefit is not needed or relevant for correction of skin pigment issues (Brief, pg. 22-24). Applicant argues Illumi-Bright Skin Brightening Formula has been mischaracterized in that Illumi-Bright Skin Brightening Formula’s teaching of promoting a youthful complexion as treating and preventing agent skin and wrinkles (reply, pg. 24).  Applicant appears to argue it is the skin pigment technologies which address skin-tone uniformity and skin color optimization (brief, pg. 24). 
This is not persusasive.  Illumi-Bright Skin Brightening Formula is explicitly “[f]or and even looking more flawlessly youthful complexion” (pg. 8). It reduces pigmented spots (pg. 9). Pigmented spots are recognized in the art as a skin problem associated with aging.  Shibuya teaches explicitly teaches external dermal compositions for anti-ageing which prevents or improves apparent skin problems such as wrinkles; fine wrinkles; blemishes, including those originating from “non-smooth egestion of melanin excreted from melanocytes to epidermal cells may be causative for pigmentation (blemishes)”, and sagging caused by increasing age or ageing (abstract; [0007]). Shibuya also teaches anti-ageing effects to include anti-blemishes and anti-sagging in the skin [0121]. Thereby, it is obvious to combine the teachings of Illumi-Bright Skin Brightening Formula and Shibuya to achieve the benefits of treating and preventing aging skin, reducing pigmented spots, and achieving a youthful complexion. Illumi-Bright Skin Brightening Formula comprises Palmaria palmate extract and Hood teaches Palmaria palmate extract and β-glucan as antioxidants to reduce free-radical damage and environmental stress on skin ([1819] & [1820]. Thereby, it would be obvious to add β-glucan to the composition suggested by the Illumi-Bright Skin Brightening Formula and Shibuya to further reduce free-radical damage and environmental stress on skin. Illumi-Bright Skin Brightening Formula comprises Palmaria palmate extract and Hood teaches Palmaria palmate extract and α-glucan as emollients to prevent skin water loss ([1823] & [1824]). It would be obvious to add α-glucan to the composition suggested by the Illumi-Bright Skin Brightening Formula and Shibuya to further hydrate and moisturize the skin. 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/LORI K MATTISON/            Examiner, Art Unit 1619                                                                                                                                                                                            

/DAVID J BLANCHARD/            Supervisory Patent Examiner, Art Unit 1619